Citation Nr: 1136853	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  05-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether vacatur of a July 26, 2010, decision of the Board of Veterans' Appeals, which granted service connection for a low back disorder, is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1953 to May 1955.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's previously denied claim for service connection for a back disorder.  

In July 2005, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge, who was designated by the Chairman of the Board to conduct the hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002 & Supp. 2011).  A transcript of the hearing testimony is associated with the claims file.

After issuing remands in December 2005 and April 2006, the Board determined in a June 2007 decision that new and material evidence existed to reopen the Veteran's back disorder claim.  The Board then remanded that reopened claim for additional development.  Thereafter, the Board issued a March 2009 decision denying the Veteran's claim.  The Veteran appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court). 

Pursuant to a Joint Motion for Remand, the Court issued a January 2010 Order vacating the March 2009 decision and remanding the matter to the Board for reajudication.  In an ensuing July 2010 decision, the Board granted the Veteran's back disorder claim.


FINDINGS OF FACT

1.  On July 26, 2010, the Board issued a decision granting service connection for a low back disorder.

2.  Following the issuance of the July 2010 decision, the Board was notified that the Veteran had died on August [redacted], 2009. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board had no jurisdiction to adjudicate the merits of his claim when it issued the July 26, 2010, decision.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on its own motion, when a claimant has been denied due process of law or has been granted benefits based on false or fraudulent evidence.  38 C.F.R. § 20.904.

As discussed above, the Board determined in a July 2010 decision that the Veteran was entitled to service connection for a low back disorder.  Unbeknownst to the Board at the time it issued that decision, however, the Veteran had died on August [redacted], 2009.  

Under these circumstances, the Board finds that vacatur of its July 2010 decision is warranted.  38 C.F.R. § 20.904 (2010).  

The Board is also issuing another decision, under separate cover, dismissing the appeal because, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the appellant's death and will be dismissed in this separate decision for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & 2011); 38 C.F.R. § 20.1302 (2010).
Finally, the Board notes that, under 38 U.S.C.A. § 7252, only a final decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b).


ORDER

The July 26, 2010, Board decision addressing the issue of entitlement to service connection for a low back disorder is vacated.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


